Pope, Judge.
Appellant Alan Douglas Stirling was arrested and indicted for the offenses of aggravated assault, theft by taking and criminal trespass. He originally appealed to this court from the denial of his motion for *284acquittal; however, during the pendency of that appeal he filed a motion to set bond and this court remanded the case to the trial court for a hearing and order pursuant to Birge v. State, 238 Ga. 88 (230 SE2d 895) (1976). See Lane v. State, 247 Ga. 387 (276 SE2d 644) (1981) and Foster v. State, 165 Ga. App. 137 (299 SE2d 420) (1983). The trial court conducted a hearing and entered an order denying bail on the ground that there was a substantial risk that the defendant would attempt to flee the jurisdiction of the court. In so finding the trial court also noted that the defendant had no significant ties to the community, that he had previously failed to appear in court when so ordered and that the defendant had to be extradited from California after his last failure to appear in court. Having carefully reviewed the record, we conclude that the trial court did not abuse its discretion in denying defendant’s motion for bail under the facts of this case. See OCGA § 17-6-1; Lane v. State, supra; Parrish v. State, 182 Ga. App. 247 (8) (355 SE2d 682) (1987); Mosley v. State, 171 Ga. App. 219 (3) (319 SE2d 77) (1984); Merritt v. State, 169 Ga. App. 523 (313 SE2d 780) (1984).
Decided November 15, 1988.
Alan Stirling, pro se.
Thomas J. Charron, District Attorney, Debra H. Bernes, Thomas A. Cole, Assistant District Attorneys, for appellee.

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.